IN THE
                TENTH COURT OF APPEALS

                      No. 10-16-00098-CR

RICARDO SANCHEZ ENRIQUEZ
AKA RICARDO ENRIQUEZ SANCHEZ,
                                           Appellant
v.

THE STATE OF TEXAS,
                                           Appellee



                 From the 54th District Court
                  McLennan County, Texas
                 Trial Court No. 2008-1926-C2
                        ______________

                       10-16-00099-CR

RICARDO SANCHEZ ENRIQUEZ
AKA RICARDO ENRIQUEZ SANCHEZ,
                                           Appellant
v.

THE STATE OF TEXAS,
                                           Appellee



                 From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2008-1925-C1


                                        ORDER


        There is some confusion as to the correct name of the appellant in these appeals.

The judgments of the trial court, which are the subject of these appeals, reflect appellant’s

name to be Ricardo Sanchez Enriquez. This is the name we used in our dismissal of the

appeals for want of jurisdiction. See Enriquez v. State, Nos. 10-16-00098-CR & 10-16-00099-

CR, 2016 Tex. App. LEXIS 3333 (Tex. App.—Waco March 31, 2016, no pet. h.). We have

noticed, however, that the appellant has used the name Ricardo Enriquez Sanchez in each

document he has sent us. We have decided to add the name Ricardo Enriquez Sanchez

to our appellate docketing system so that both names can be located using an electronic

search. We will, however, continue to use the name Ricardo Sanchez Enriquez in any

order or opinion issued from this Court because that is the name reflected in the trial

court’s judgments and that is the name by which the appellant is identified at the Texas

Department of Corrections.

        As noted earlier, Ricardo Sanchez Enriquez’s appeals were dismissed for want of

jurisdiction on March 31, 2016. See Enriquez v. State, Nos. 10-16-00098-CR & 10-16-00099-

CR, 2016 Tex. App. LEXIS 3333 (Tex. App.—Waco March 31, 2016, no pet. h.). On April

8, 2016, the Clerk of this Court filed what we characterize as Enriquez’s motion for

extension of time to file a motion for rehearing. Enriquez’s motion is granted.



Enriquez v. State                                                                      Page 2
        Enriquez’s Motion for Rehearing was then received on April 18, 2016. However,

the motion only addresses Enriquez’s inability to previously respond with more

information regarding his notice of appeal. It does not address the merits of the Court’s

opinion dismissing Enriquez’s appeals for want of jurisdiction.

        Enriquez is ordered to file a supplemental motion for rehearing within 35 days

from the date of this Order which addresses the merits of the opinion previously issued

by the Court on March 31, 2016.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Supplemental motion ordered
Order issued and filed May 5, 2016




Enriquez v. State                                                                  Page 3